Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 1 of 7 Page ID #:145



   1    RICHARD S.J. HUNG (CA SBN 197425)
        rhung@mofo.com
   2    MORRISON & FOERSTER LLP
        425 Market Street
   3    San Francisco, California 94105
        Telephone: (415) 268-7000
   4    Facsimile: (415) 268-7522
   5    BITA RAHEBI (CA SBN 209351)
        brahebi@mofo.com
   6    ROSE S. LEE (CA SBN 294658)
        roselee@mofo.com
   7    MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   8    Los Angeles, CA 90017-3543
        Telephone: (213) 892-5428
   9    Facsimile: (213) 892-5454
  10    Attorneys for Autodesk, Inc., Andrew
        Anagnost, and Pascal W. Di Fronzo
  11
  12                       UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14
  15    LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
  16                      Plaintiff,            DECLARATION OF RICHARD
                                                S.J. HUNG IN SUPPORT OF
  17            v.                              DEFENDANTS ANDREW
  18                                            ANAGNOST, PASCAL W. DI
                                                FRONZO, AND AUTODESK,
  19    ANDREW ANAGNOST, PASCAL W.              INC.’S MOTION TO DISMISS
        DI FRONZO, AUTODESK, INC.,              PLAINTIFF LOUIS A. COFFELT,
  20    SONY PICTURES IMAGEWORKS,               JR.’S COMPLAINT
  21    SONY CORPORATION OF
        AMERICA, LARRY GRITZ,                   Date: October 21, 2019
  22                                            Time: 1:30 p.m.
                          Defendants.           Courtroom: Santa Ana, 10C
  23                                            Hon. James V. Selna
  24
  25
  26
  27
  28


       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 2 of 7 Page ID #:146



   1   I, Richard S.J. Hung, declare:
   2          1.    I am a partner with the law firm of Morrison & Foerster LLP, and
   3   counsel for Defendant Autodesk, Inc., Andrew Anagnost, and Pascal W. Di Fronzo
   4   (collectively, “Autodesk”) in the above-captioned matter. I submit this declaration
   5   based on personal knowledge and following reasonable investigation. If called upon
   6   as a witness, I could competently testify to the truth of each statement herein.
   7          2.    Per Section J of the Court’s Initial Order Following Filing of Complaint
   8   Assigned to Judge Selna (ECF No. 7 at 6), attached as Exhibit A is Mr. Coffelt’s
   9   Complaint filed in this action on July 10, 2019, the challenged pleading.
  10          3.    Concurrently filed with Autodesk’s Motion to Dismiss is Autodesk’s
  11   Request for Judicial Notice (“RJN”). True and correct copies of Exhibits 1-35
  12   referred to below are attached to Autodesk’s RJN.
  13          4.    Attached to Autodesk’s RJN as Exhibit 1 is a true and correct copy of
  14   the Complaint Mr. Coffelt filed against California Department of Corrections on
  15   January 18, 2012 in Coffelt v. California Department of Corrections, No. 5:12-cv-
  16   37-RGK-MRW, ECF No. 3, in the United States District Court for the Central
  17   District of California.
  18          5.    Attached to Autodesk’s RJN as Exhibit 2 is a true and correct copy of
  19   the First Amended Complaint Mr. Coffelt filed against individual defendants J. Clark
  20   and T. Baker on February 6, 2012 in Coffelt v. California Department of Corrections,
  21   No. 5:12-cv-37-RGK-MRW, ECF No. 9, in the United States District Court for the
  22   Central District of California.
  23          6.    Attached to Autodesk’s RJN as Exhibit 3 is a true and correct copy of
  24   the Second Amended Complaint Mr. Coffelt filed against individual defendants J.
  25   Clark and T. Baker on February 15, 2012 in Coffelt v. California Department of
  26   Corrections, No. 5:12-37-RGK-MRW, ECF No. 12, in the United States District
  27   Court for the Central District of California.
  28

                                                  1
       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 3 of 7 Page ID #:147



   1          7.    Attached to Autodesk’s RJN as Exhibit 4 is a true and correct copy of
   2   the Report and Recommendation of United States Magistrate Judge issued by the
   3   Hon. Michael R. Wilner on October 2, 2012 in Coffelt v. Cal. Dep’t of Corrections,
   4   No. 5:12-cv-37-RGK-MRW, ECF No. 51, in the United States District Court for the
   5   Central District of California.
   6          8.    Attached to Autodesk’s RJN as Exhibit 5 is a true and correct copy of
   7   the Order Accepting the Findings and Recommendations of United States Magistrate
   8   Judge issued by the Hon. R. Gary Klausner on November 15, 2012 in Coffelt v. Cal.
   9   Dep’t of Corrections, No. 5:12-cv-37-RGK-MRW, ECF No. 53, in the United States
  10   District Court for the Central District of California.
  11          9.    Attached to Autodesk’s RJN as Exhibit 6 is a true and correct copy of
  12   the Complaint Mr. Coffelt filed against T. Baker on April 3, 2013 in Coffelt v. Baker,
  13   No. 5:13-cv-568-RGK-AS, ECF No. 3, in the United States District Court for the
  14   Central District of California.
  15          10.   Attached to Autodesk’s RJN as Exhibit 7 is a true and correct copy of
  16   the Report and Recommendation of a United States Magistrate Judge issued by the
  17   Hon. Alka Sagar on October 9, 2013 in Coffelt v. Baker, No. 5:13-cv-568-RGK-AS,
  18   ECF No. 26, in the United States District Court for the Central District of California.
  19          11.   Attached to Autodesk’s RJN as Exhibit 8 is a true and correct copy of
  20   the Order Accepting Findings, Conclusions and Recommendations of United States
  21   Magistrate Judge issued by the Hon. R. Gary Klausner on November 7, 2013 in
  22   Coffelt v. Baker, No. 5:13-cv-568-RGK-AS, ECF No. 27, in the United States
  23   District Court for the Central District of California.
  24          12.   Attached to Autodesk’s RJN as Exhibit 9 is a true and correct copy of
  25   the Complaint Mr. Coffelt filed against the California Department of Corrections and
  26   Rehabilitation and Keith Stanton on May 28, 2013 in Coffelt v. California
  27   Department of Corrections and Rehabilitation, et al., No. 5:13-cv-902-RGK-MRW,
  28   ECF No. 3, in the United States District Court for the Central District of California.

                                                 -2-
       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 4 of 7 Page ID #:148



   1          13.   Attached to Autodesk’s RJN as Exhibit 10 is a true and correct copy of
   2   the Order to Show Cause re: Dismissal of Complaint issued by the Hon. Michael R.
   3   Wilner on May 31, 2013 in Coffelt v. Cal. Dep’t of Correction & Rehabilitation, et
   4   al., No. 5:13-cv-902-RGK-MRW, ECF No. 6, in the United States District Court for
   5   the Central District of California.
   6          14.   Attached to Autodesk’s RJN as Exhibits 11 and 12 are true and correct
   7   copies of the Complaint (Parts 1 and 2) Mr. Coffelt filed against Autodesk and other
   8   defendants NVIDIA and Pixar on March 14, 2016 in Coffelt v. Nvidia, No. CV 16-
   9   457 SJO (KKx), ECF Nos. 1 & 1-1, in the United States District Court for the Central
  10   District of California.
  11          15.   Attached to Autodesk’s RJN as Exhibit 13 is a true and correct copy of
  12   the Order Granting Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P.
  13   12(b)(6) for Lack of Patentable Subject Matter Under 35 U.S.C. § 101 issued by the
  14   Hon. S. James Otero in Coffelt v. Nvidia, No. CV 16-457 SJO (KKx), 2016 U.S. Dist.
  15   LEXIS 185157 (C.D. Cal. June 21, 2016).
  16          16.   Attached to Autodesk’s RJN as Exhibit 14 is a true and correct copy of
  17   the United States Court of Appeals for the Federal Circuit’s decision affirming the
  18   Judge Otero’s Order Granting Defendants’ Motion to Dismiss Pursuant to Fed. R.
  19   Civ. P. 12(b)(6) for Lack of Patentable Subject Matter Under 35 U.S.C. § 101,
  20   Coffelt v. Nvidia, No. 17-1119, ECF No. 35-1, dated March 15, 2017.
  21          17.   Attached to Autodesk’s RJN as Exhibit 15 is a true and correct copy of
  22   the Order by the Supreme Court of the United States denying Mr. Coffelt’s writ of
  23   certiorari, Coffelt v. NVIDIA Corp., 137 S. Ct. 2143 (2017), dated May 17, 2017.
  24          18.   Attached to Autodesk’s RJN as Exhibits 16, 17, and 18 are a true and
  25   correct copies of Mr. Coffelt’s Complaint (Parts 1-3) against Autodesk alleging
  26   copyright infringement, filed on August 21, 2017 in Coffelt v. Autodesk, No. 5:17-
  27   cv-1684-FMO, ECF Nos. 1, 1-1, 1-2, & 1-3, in the United States District Court for
  28   the Central District of California.

                                              -3-
       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 5 of 7 Page ID #:149



   1          19.    Attached to Autodesk’s RJN as Exhibit 19 is a true and correct copy of
   2   the Order granting Autodesk’s Motion to Dismiss issued by the Hon. Fernando M.
   3   Olguin on November 21, 2017 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF
   4   No. 29, in the United States District Court for the Central District of California.
   5          20.    Attached to Autodesk’s RJN as Exhibit 20 is a true and correct copy of
   6   Mr. Coffelt’s First Amended Complaint against Autodesk alleging copyright
   7   infringement, filed on November 30, 2017 in Coffelt v. Autodesk, No. 5:17-cv-1684-
   8   FMO, ECF No. 31, in the United States District Court for the Central District of
   9   California.
  10          21.    Attached to Autodesk’s RJN as Exhibits 21, 22, 23 are a true and correct
  11   copies of Mr. Coffelt’s Second Amended Complaint (Parts 1-3) against Autodesk
  12   alleging copyright infringement, filed on January 3, 2018 in Coffelt v. Autodesk,
  13   No. 5:17-cv-1684-FMO, ECF Nos. 35, 35-1, 35-2, in the United States District Court
  14   for the Central District of California.
  15          22.    Attached to Autodesk’s RJN as Exhibit 24 is a true and correct copy of
  16   the Order re: Defendant’s Ex Parte Application issued by Judge Olguin on April 25,
  17   2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 64, in the United
  18   States District Court for the Central District of California.
  19          23.    Attached to Autodesk’s RJN as Exhibit 25 is a true and correct copy of
  20   the Order Dismissing Plaintiff’s Second Amended Complaint with Prejudice issued
  21   by Judge Olguin on September 30, 2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-
  22   FMO, ECF No. 69, in the United States District Court for the Central District of
  23   California.
  24          24.    Attached to Autodesk’s RJN as Exhibit 26 is a true and correct copy of
  25   the Order Denying Motion to Appeal in Forma Pauperis issued by Judge Olguin on
  26   October 12, 2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 78, in the
  27   United States District Court for the Central District of California.
  28

                                                 -4-
       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 6 of 7 Page ID #:150



   1           25.   Attached to Autodesk’s RJN as Exhibit 27 is a true and correct copy of
   2   the Order Re: Pending Motions issued by Judge Olguin on November 13, 2018 in
   3   Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 83, in the United States
   4   District Court for the Central District of California.
   5           26.   Attached to Autodesk’s RJN as Exhibit 28 is a true and correct copy of
   6   the Order re: Electronic Filing Privileges issued by Judge Olguin on December 19,
   7   2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 88, in the United
   8   States District Court for the Central District of California.
   9           27.   Attached to Autodesk’s RJN as Exhibit 29 is a true and correct copy of
  10   the Order denying Mr. Coffelt’s writ of mandamus issued by the Ninth Circuit on
  11   March 13, 2019 in Coffelt v. United States District Court for the Central District of
  12   California, Riverside, et al., No. 18-73235, ECF No. 4-1.
  13           28.   Attached to Autodesk’s RJN as Exhibit 30 is a true and correct copy of
  14   the Order dismissing Mr. Coffelt’s appeal in Coffelt v. Autodesk, No. 18-56305, in
  15   the United States Court of Appeals for the Ninth Circuit.
  16           29.   Attached to Autodesk’s RJN as Exhibit 31 is a true and correct copy of
  17   Github’s website for Sony Pictures Imageworks’ Open Shading Language (“OSL”)
  18   code, specifically, the version of its “testshade.cpp” source code dated September 6,
  19   2016.
  20           30.   Attached to Autodesk’s RJN as Exhibit 32 is a true and correct copy of
  21   Github’s website for Sony Pictures Imageworks’ OSL code, specifically, the version
  22   of its “testshade.cpp” source code dated May 30, 2017.
  23           31.   Attached to Autodesk’s RJN as Exhibit 33 is a true and correct copy of
  24   an excerpt from the IBM Dictionary of Computing (3d ed. 1994). The excerpt is of
  25   page 452 of the dictionary, which includes the definition of “nest.”
  26           32.   Attached to Autodesk’s RJN as Exhibit 34 is a true and correct copy of
  27   Mr. Coffelt’s Request to Proceed in Forma Pauperis, which includes his Complaint
  28   against J. Clark and T. Baker, filed on February 15, 2012 in Coffelt v. Clark et al.,

                                                 -5-
       sf-4074265
Case 8:19-cv-01351-JVS-DFM Document 29-1 Filed 09/06/19 Page 7 of 7 Page ID #:151



   1   No. 5:12-cv-242-UA-MRW, ECF No. 1, in the United States District Court for the
   2   Central District of California.
   3          33.   Attached to Autodesk’s RJN as Exhibit 35 is a true and correct copy of
   4   the February 29, 2012 Order striking Mr. Coffelt’s request to proceed in forma
   5   pauperis and closing the case Coffelt v. Clark et al., No. 5:12-cv-242-UA-MRW in
   6   the United States District Court for the Central District of California.
   7
   8          I declare under penalty of perjury under the laws of the United States that the
   9   foregoing is true and correct.
  10          Executed at San Francisco, California, this 6th day of September, 2019.
  11
  12                                           By: /s/ Richard S.J. Hung

  13                                                  MORRISON & FOERSTER LLP
                                                      Attorneys for Defendants
  14                                                  AUTODESK, INC., ANDREW
  15                                                  ANAGNOST, and PASCAL W. DI
                                                      FRONZO
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -6-
       sf-4074265
